DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s response of 1/27/2022 has been received and entered.  Claims 1-12 are pending.

Priority
	Acknowledgement is made of Applicants’ claim for benefit under 35 USC 121 as a divisional of prior-filed application 14/414,685 (now USP 10226487), which is a national stage entry under 371 of PCT/SE2013/000112 (filed 7/11/2013), which claims benefit of prior-filed US Provisional application 61/670,640 (filed 7/12/2012). 

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to multipotent Isl1+ cells, pharmaceutical compositions comprising said cells, and methods for self-renewing said cells in a culture, in the reply filed on 1/27/2022 is acknowledged.  Claims 1-3, 10 and 12 are readable thereon.
Applicants have amended claims 10-11 such that they are drawn to a method of using the multipotent Isl1+ cells of Group I.  This could potentially be considered a patentably distinct method, but for purposes of compact prosecution, Group I will be expanded to also include methods of using the multipotent Isl1+ cells.
Thus, claims 1-3 and 10-12 are considered to read on the elected invention, and have been considered on the merits.  Claims 4-9 are withdrawn from consideration, pursuant to 37 CFR 1.142(b) as being directed to a non-elected invention. 

Claim Interpretation
	For clarity of record, the broadest reasonable interpretation of the claims is set forth:
	Regarding claim 1: The claim is directed to a method of self-renewal of a multipotent Isl1+ cell.  The specification defines “self-renewal” as the ability of stem cells to renew themselves by dividing into the same non-specialized cell type of long periods (See ¶0074 of PGPub).  The preamble breathes life into the claim, and thus is considered to limit steps (i) and (ii) of claim 1 to result in self-renewal of multipotent Isl1+ cells (as opposed to multipotent Isl1+ cells. 
The method of claim 1 involves two active steps (i) culturing in the presence of at least one laminin comprising an α5 chain and in a medium comprising at least one agent that activates the Wnt canonical pathway, and (ii) maintaining and/or expanding the cells of step (i).  Step (i) requires provision of [multipotent] Isl1+ cells.  The claim does not limit the source/origin of the multipotent Isl1+ cells.  The multipotent Isl1+ cells provided for culture may be (A) multipotent Isl1+ cells generated via the method of parent patent claim 1 (i.e. multipotent Isl1+ derived from mesenchymal cells by culturing in the presence of at least one laminin comprising an α5 chain and in a medium comprising at least one agent that activates the Wnt canonical pathway); (B) multipotent Isl1+ cells generated via methods of the prior art (e.g. the method of Example 1 of Dalton et al (WO 10/011352); method of Bu et al (Nature Letters (2009)); or (C) multipotent Isl1+ cells obtained from in vivo heart tissue.  “Culturing” is interpreted as providing cells in conditions in which the cells can survive.  “Culturing” does not imply any duration of time, require proliferation or division of the cells, nor does it imply or require that a change in the phenotype of the cells occur.  Thus, the (i) culturing step can involve prolonged culture and passaging of the multipotent Isl1+ cells to the claimed conditions, or the (i) culturing step can involve brief provision of the multipotent Isl1+ cells to the claimed conditions.  There is no requirement (or evidence of record supporting) that the culturing step changes any aspect of the multipotent Isl1+ cells. 
Step (ii) maintaining and/or expanding does not limit the conditions in which the maintaining and/or expanding occur.  The broadest reasonable interpretation of claim 1, step (ii) encompasses continuing to maintain the multipotent Isl1+ cell in the same conditions described in step (i), and/or changing the environment to one in which the multipotent Is1+ cells can otherwise be maintained and/or expanded.  Note: for the ‘maintained’ embodiment of the claim, no further change is required at all.  The claim does not limit the duration of maintenance nor the degree of expansion. 
Overall, the method must result in self-renewal of at least one multipotent Isl1+ cell, thus multiple multipotent Isl1+ cells will be present.  However, there is nothing in the claim that requires or specifies that the resulting multipotent Isl1+ cells are any different than the initially provided multipotent Isl1+ cells. 
Regarding claim 2: For purposes of this claim interpretation statement, the phrase “comprising” in line 3 is being construed as “consisting of”.  Claim 2 requires an additional step (i.e. step (iii)) which requires further differentiation of the self-renewed multipotent Isl1+ cell(s) generated in claim 1.  The further differentiation step (step (iii)) requires culturing the [multipotent] Isl1+ cell(s) in the presence of at least one laminin selected from the group consisting of [sic: comprising] laminin 111, laminin 211, laminin 221 and any combination thereof.  The culturing must be for a time and under conditions effective to achieve differentiation of the Isl1+ cells.  While the claim does not specify the final phenotype of the cells, the specification evidences that culturing a multipotent Isl1+ cell in the presence of laminin 111, laminin 211, laminin 221 and any combination thereof may result in differentiation of the Isl1+ cell into a cardiac cell. 

Regarding claim 3: Claim 3 is directed to a cell obtainable by the method of claim 1.  The claim uses product-by-process limitations.  Product-by-process limitations are considered only in so far as the method of production affects the final structure (in this case, phenotype of the cell).  See MPEP 2113.  As discussed above, the cells generated by the method of claim 1 must be one or more self-renewed multipotent Isl1+ cells.  However, there is nothing of record to support/show that the self-renewed multipotent Isl1+ cells are in any way changed by the method of claim 1.  Thus, any multipotent Isl1+ cell will satisfy the limitation of claim 3. 
Regarding claim 12: Claim 12 is directed to a pharmaceutical composition which comprises the cell of claim 3, and at least one pharmaceutically acceptable excipient.  The preamble requires that the composition be in a form suitable for administration to a subject and to have some beneficial effect.  

Regarding claim 10: Claim 10 is now directed to a method of administering a medicament to a subject in need thereof.  The claim is indefinite for the reasons set forth below.  However, for purposes of compact prosecution, for comparison to the prior art the will interpreted as meaning the medicament is and/or comprises the cell according to claim 3.  Claim 10 does not limit the patient population considered “in need thereof”.  Administration of the cell of claim 3 to any subject, for any purpose, will read on the claim. 
Regarding claim 11: Claim 11 describes the intended use of the medicament recited in claim 10.  Claim 11 does not limit the patient population to which the medicament is administered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: The claim attempts to recite a Markush group, however, a proper Markush group is limited to a defined set of alternatives.  The language of claim 2 “...selected from the group comprising laminin 111, laminin 211, laminin 221, and any combination thereof” is not a proper Markush group because the list of alternative laminin types is open-ended (use of open-language ‘comprising’).  Therefore, the metes and bounds of types of laminins which may be utilized in the differentiation step cannot be determined. 
Regarding claim 10: The claim is directed to a method of administering a medicament, yet the active step of the method involves administering the cell according to claim 3.  It is unclear if the cell is the medicament (i.e. the medicament consists of the cell), or if the medicament comprises the cell.  The metes and bounds of what is being administered to a subject is unclear.
Regarding claim 11: The claim states the medicament is for use in... congenital heart disease due to cardiac defects affect parts derived from the second heart field.  The claim then provides examples of parts derived from the second heart field in parenthesis “for instance right atrium, right ventricle, outflow tracks (aorta, pulmonary arteries) and/or ventricular septum)”.  It is not clear if the species/structures recited in the parenthesis are part of the claimed invention.  This is true for the further description of species of “outflow tracks” as well. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 recites intended uses of the medicament of claim 10.  However recitation of intended uses do not further limit the method of claim 10.  Claim 11 is reciting inherent properties (possible uses) of the medicament recited in claim 10, but does not limit the method to actually administering the medicament to a subject who has, or is in need of prophylaxis of any of these conditions.  It is further noted, that even if claim 11 were amended to limit the method of claim 10 to subjects in need of  treatment and/or prophylaxis of any of the recited conditions, it remains that this population is not narrower than that covered by claim 10.  Specifically, those in need of treatment of any one of the recited conditions encompasses subjects having one of the recited conditions.  Everyone else is in need of prophylaxis of each of the recited conditions.  Thus ‘treatment and/or prophylaxis’ covers every subject. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. 
Genead et al (Stem Cell Research, 2010) evidence that multipotent Isl1+ cells exist in vivo in, at least, the first trimester human embryonic heart (See Genead et al, abstract).  Thus, multipotent Isl1+ cells that exist in vivo in first trimester human embryonic heart are a product of nature judicial exception.
per se, not a use thereof.  Furthermore, there is no structure or other limitations that would limit the claimed cells into a practical application. Claim 3 does not include additional elements.  Claim 3 is patent ineligible.
Regarding claim 12: Following the discussion of claim 3 above, the cells of claim 12 are a product of nature judicial exception.  This judicial exception is not integrated into a practical application because though the claim recites “a pharmaceutical composition”, this is still a composition of matter which is not limited to use in any particular method or application.  Claim 12 does include an additional element: a pharmaceutically acceptable excipient, but this additional element does not amount to significantly more than the judicial exception because the ‘pharmaceutically acceptable agent’ can be, itself, a product of nature judicial exception, i.e. saline, water, blood, etc. Claim 12 is patent ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 3 and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dalton et al (WO 10/011352).
Dalton et al disclose methods of generating, maintaining and using mesoderm-derived Isl1+ multipotent progenitors (IMPs) (see abstract).  
Regarding claim 3: Dalton et al teach IMPs (See Pg. 14, 2nd full paragraph, see also reference claim 26).  The IMPs read on multipotent Isl1+ cells.  While the IMPs are produced via a different method than that of current claim 1, the overall phenotype of the IMP cell is within the scope of the Isl1+ cells obtained from the method of claim 1.  Therefore the IMPs of Dalton et al anticipate the cell of current claim 3.
Regarding claim 12: Dalton et al teach a pharmaceutical composition comprising the IMPs in combination with a pharmaceutically acceptable...excipient (See reference claim 98, as it refers to IMPs of reference claim 28).

Regarding claims 10 and 11: Dalton et al teach the IMPs can be injected/applied directly to sites of cardiac tissue damage (See Pg. 42, 3rd full paragraph, see also reference claim 95).  More specifically, Dalton et al teach the IMPs can be administered to the heart tissue for treatment of cardiovascular disease, including infarction (See Pg. 45, 1st full paragraph).  Injection of IMPs into a site of cardiac tissue damage reads administering a medicament (said medicament being the IMPs) to a subject in need thereof (said subject having cardiac tissue damage), comprising administering the IMPs (which read on the cell according to claim 3). 

Allowable Subject Matter
Claim 1 is allowed.  
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or clearly suggest (with a reasonable expectation of success) self-renewal of multipotent Isl1+ cells by culturing in the presence of at least one laminin comprising an α5 chain and in a medium comprising at least one agent which activates the Wnt canonical pathway.
At the time the invention was made it was known that laminins with α5 chains (i.e. LM-511, 521, etc) promoted self-renewal and expansion of pluripotent stem cells (See e.g. Tryggvason et al (US 2014/03153096), Domogatskaya et al (US 2010/0323443).  At the time the invention was made it was also known the laminins with α5 chains promoted self-renewal and expansion of differentiated cells (See, e.g. Tryggvason et al (US 2013/0280750).  However, the prior art did not specifically teach or suggest use of laminins with α5 chains to 
Also at the time the invention was made it was known that the Wnt/ß-catenin pathway affected the self-renewal/expansion/differentiation state of Isl1+ cells.  Specifically it was known that Wnt pathway activators (i.e. Wnt3a, GSK3ß-inhibitors) enhance self-renewal of Isl1+ cells (See, e.g. Bu et al (Nature Letters, 2009); Qyang et al (Cell Stem Cell, 2007)).  However, none of these references teach inclusion of laminins with an α5 chain. 
One would not have been able to predict the effect of a combination of laminin with an α5 chain and a Wnt activator on multipotent Isl1+ cells at the time the invention was made.  
While not available as prior art, Tyggvason et al (US 2016/0122717) is made of record.  Tyggvason et al do teach culturing pluripotent stem cells on laminins with α5 chains in the presence of GSK3ß inhibitor (a Wnt activator) to achieve differentiation of the pluripotent stem cells into Isl1+ cardioprogenitor cells.  Tyggvason et al also teach that the Isl1+ cardioprogenitor cells can be maintained/expanded in the same culture conditions (See Tyggvason et al, Example 3, ¶0106-0107).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633